      Case 4:20-cv-00150-O Document 162 Filed 05/13/21                 Page 1 of 11 PageID 3483




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

 STEPHEN N. FOX & NORA FOX                        §
 JTWROS, individually and on behalf of            §
 all others similarly situated,                   §
                                                  §
                                                  §
      Plaintiffs,                                 §
                                                  §
 v.                                               §    Civil Action No. 4:20-cv-00150-O
                                                  §
 UNITED DEVELOPMENT FUNDING                       §
 III, L.P., UMT SERVICES, INC., UMTH              §
 GENERAL SERVICES, L.P., UMTH                     §
 LAND DEVELOPMENT, L.P., UMT                      §
 HOLDINGS, L.P., HOLLIS M.                        §
 GREENLAW, TODD ETTER, CARA D.                    §
 OBERT, and BEN L. WISSINK,                       §
                                                  §
                                                  §
      Defendants.                                 §
                                               ORDER

         WHEREAS, a class action is pending in this Court entitled Steven N. Fox & Nora Fox JTWROS

v. United Development Funding III, et al., (the “Action”);

         Lead Plaintiffs Stephen N. Fox and Nora Fox, JTWROS (“Lead Plaintiffs”), on behalf of
themselves and the Class, and (b) defendants United Development Funding III, L.P. (“UDF III”), UMT

Services, Inc., UMTH General Services, L.P., UMTH Land Development, L.P., UMT Holdings, L.P.

(together, the “UDF Entity Defendants”), Hollis M. Greenlaw, Todd Etter, Cara D. Obert, and Ben L.

Wissink (collectively, and together with the UDF Entity Defendants, the “Defendants” and, together

with Lead Plaintiffs, the “Parties”) have determined to settle all claims asserted against Defendants in

this Action with prejudice on the terms and conditions set forth in the Stipulation and Agreement of

Settlement dated January 5, 2021 (the “Stipulation”), subject to the approval of this Court (the
“Settlement”);




                                                   1
      Case 4:20-cv-00150-O Document 162 Filed 05/13/21                 Page 2 of 11 PageID 3484



       WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall have

the same meaning as they have in the Stipulation;

       WHEREAS, by Order dated January 25, 2021 (the “Preliminary Approval Order”), this Court:

(a) found, pursuant to Rule 23(e)(1)(B) of the Federal Rules of Civil Procedure, that it (i) would likely

be able to approve the Settlement as fair, reasonable, and accurate under Rule 23(e)(2) and (ii) would

likely be able to certify the Settlement Class for purposes of the Settlement; (b) ordered that notice of

the proposed Settlement be provided to potential Settlement Class Members and approved the Notice

and the Proof of Claim / Statement of Eligible Units form in the forms attached as Exhibits A-1 and

A-2, respectively, to the Stipulation; (c) provided Settlement Class Members with the opportunity

either to exclude themselves from the Settlement Class or to object to the proposed Settlement; and

(d) scheduled a hearing regarding final approval of the Settlement;

       WHEREAS, due and adequate notice has been given to the Settlement Class;

       WHEREAS, the Court conducted a hearing on May 13, 2021 (the “Settlement Fairness

Hearing”) to consider, among other things, (a) whether the terms and conditions of the Settlement are

fair, reasonable and adequate to the Settlement Class, and should therefore be approved; and (b)

whether a judgment should be entered dismissing the Action with prejudice as against the Defendants;

and

       WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed and
proceedings held herein in connection with the Settlement, all oral and written comments received

regarding the Settlement, and the record in the Action, and good cause appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and all

matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and each of

the Settlement Class Members.

       2.      Incorporation of Settlement Documents – This Judgment incorporates and makes a part

hereof: (a) the Stipulation filed with the Court on January 5, 2021; and (b) the Notice filed with the
Court on January 5, 2021.



                                                    2
     Case 4:20-cv-00150-O Document 162 Filed 05/13/21                  Page 3 of 11 PageID 3485



       3.      Class Certification for Settlement Purposes – The Court hereby certifies for the

purposes of the Settlement only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the

Federal Rules of Civil Procedure on behalf of the Class consisting of all Persons who or which

purchased units of interest in UDF III pursuant to the DRIP between November 21, 2013 through

November 21, 2018, inclusive (the “Class Period”), and were damaged thereby. Excluded from the

Class are: (i) Defendants, their officers and directors as applicable, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any entity in

which Defendants have or had a controlling interest; and (ii) those Persons who are found by the Court

to have timely and validly requested exclusion from the Class.

       4.      Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, and for the purposes of the Settlement only, the Court hereby certifies Lead Plaintiffs as

class representatives for the Class and appoints Lead Counsel as class counsel for the Class. Lead

Plaintiffs and Lead Counsel have fairly and adequately represented the Class both in terms of litigating

the Action and for purposes of entering into and implementing the Settlement and have satisfied the

requirements of Federal Rules of Civil Procedure 23(a)(4) and 23(g), respectively.

       5.      Notice – The Court finds that the dissemination of the Notice: (a) was implemented in

accordance with the Preliminary Approval Order; (b) constituted the best notice practicable under the

circumstances; (c) constituted notice that was reasonably calculated, under the circumstances, to
apprise Settlement Class Members of (i) the pendency of the Action; (ii) the effect of the proposed

Settlement (including the Releases to be provided thereunder); (iii) Lead Counsel’s motion for an

award of attorneys’ fees and reimbursement of Litigation Expenses; (iv) their right to object to any

aspect of the Settlement, the Plan of Allocation and/or Lead Counsel’s motion for attorneys’ fees and

reimbursement of Litigation Expenses; (v) their right to exclude themselves from the Settlement Class;

and (vi) their right to appear at the Settlement Fairness Hearing; (vii) constituted due, adequate, and

sufficient notice to all persons and entities entitled to receive notice of the proposed Settlement; and

(viii) satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States




                                                   3
     Case 4:20-cv-00150-O Document 162 Filed 05/13/21                    Page 4 of 11 PageID 3486



Constitution (including the Due Process Clause), the Private Securities Litigation Reform Act of 1995,

15 U.S.C. § 78u-4, as amended, and all other applicable law and rules.

       6.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in accordance

with, Rule 23(e)(2) of the Federal Rules of Civil Procedure, this Court hereby fully and finally

approves the Settlement set forth in the Stipulation in all respects (including, without limitation: the

amount of the Settlement; the Releases provided for therein; and the dismissal with prejudice of the

claims asserted against Defendants in the Action), and finds that the Settlement is, in all respects, fair,

reasonable and adequate to the Settlement Class. Specifically, the Court finds that (a) Lead Plaintiffs

and Lead Counsel have adequately represented the Settlement Class; (b) the Settlement was negotiated

by the Parties at arm’s length; (c) the relief provided for the Class under the Settlement is adequate

taking into account the costs, risks and delay of trial and appeal, the proposed means of distributing

the Settlement Fund to the Settlement Class, and the proposed attorneys’ fee award; and (d) the

Settlement treats members of the Class equitably relative to each other. The Parties are directed to

implement, perform and consummate the Settlement in accordance with the terms and provisions

contained in the Stipulation.

       7.      The Action and all of the claims asserted against Defendants in the Action by Lead

Plaintiffs and the other Settlement Class Members are hereby dismissed with prejudice. The Parties

shall bear their own costs and expenses, except as otherwise expressly provided in the Stipulation.
       8.      Binding Effect – The terms of the Stipulation and of this Judgment shall be forever

binding on Defendants, Lead Plaintiffs, and all other Settlement Class Members (regardless of whether

or not any individual Class Member submits a Proof of Claim / Statement of Eligible Units form or

seeks or obtains a distribution from the Net Settlement Fund), as well as their respective successors

and assigns. [The persons and entities listed on Exhibit 1 hereto are excluded from the Class pursuant

to request and are not bound by the terms of the Stipulation or this Judgment.]

       9.      Releases – The Releases set forth in paragraphs 4 through 6 of the Stipulation, together

with the definitions contained in paragraph 1 of the Stipulation relating thereto, are expressly




                                                    4
     Case 4:20-cv-00150-O Document 162 Filed 05/13/21                  Page 5 of 11 PageID 3487



incorporated herein in all respects. The Releases are effective as of the Effective Date. Accordingly,

this Court orders that:

               (a)        Without further action by anyone, and subject to paragraph 12 below, upon the

       Effective Date of the Settlement, Lead Plaintiffs and each of the other Class Members, on

       behalf of themselves, and their respective heirs, executors, administrators, predecessors,

       successors, and assigns, in their capacities as such, and any other person(s) claiming on their

       behalf, shall be deemed to have, and by operation of law and of this Judgment shall have, fully,

       finally and forever compromised, settled, released, resolved, relinquished, waived, and

       discharged each and every Released Plaintiffs’ Claim against the Defendants’ Released

       Persons, and shall forever be enjoined from prosecuting any or all of the Released Plaintiffs’

       Claims against any of the Defendants’ Released Persons.

               (b)        Without further action by anyone, and subject to paragraph 12 below, upon the

       Effective Date of the Settlement, Defendants, on behalf of themselves, and their respective

       heirs, executors, administrators, predecessors, successors, and assigns, in their capacities as

       such, and any other person(s) claiming on their behalf, shall be deemed to have, and by

       operation of law and of this Judgment shall have, fully, finally and forever compromised,

       settled, released, resolved, relinquished, waived, and discharged each and every Released

       Defendants’ Claim against Plaintiffs’ Released Persons, and shall forever be enjoined from
       prosecuting any or all of the Released Defendants’ Claims against any of the Plaintiffs’

       Released Persons. [This Release shall not apply to any person or entity listed on Exhibit 1

       hereto.]

       10.     As of the Effective Date of the Settlement, each person who has given any release

pursuant to the foregoing ¶ 9 shall: (i) be deemed to have agreed to a covenant not to sue corresponding

to the release given by such person; and (ii) shall be permanently enjoined from prosecuting any claim

that such person has released.

       11.     The Court (and in particular the Honorable Reed O’Connor, if available, and otherwise
any other duly assigned Judge presiding in the Court) shall retain full, complete, and exclusive



                                                    5
     Case 4:20-cv-00150-O Document 162 Filed 05/13/21                  Page 6 of 11 PageID 3488



authority to interpret and enforce the permanent injunction set forth in the foregoing paragraph, and

Lead Plaintiffs and all Class Members expressly waive all rights to seek any adjudication concerning

the permanent injunction in any forum other than the Court.

       12.     Notwithstanding paragraphs 9(a) – (b) above, nothing in this Judgment shall bar any

action by any of the Parties to enforce or effectuate the terms of the Stipulation or this Judgment.

Furthermore, notwithstanding anything stated anywhere herein, the Defendants are not by the

Settlement contemplated herein releasing Defendants’ Carved Out Claims, which consist of any and

all claims by or on behalf of any Defendant: (i) relating to the enforcement of the Stipulation of

Settlement or its terms or any claims against any person or entity who or which submits a request for

exclusion from the Settlement Class that is accepted by the Court; (ii) arising from or relating to the

claims set forth in United Development Funding, L.P. et al. v. J. Kyle Bass et al., Dallas County Court

No. CC-17-06253-B (filed November 28, 2017) as such claims currently exist, or as they may be

amended; (iii) against NexPoint Advisors, L.P. and its affiliates, including but not limited to NexPoint

Strategic Opportunities Fund; and (iv) arising from or relating to the claims set forth in Greenlaw et.

al. v. Klimek, et. al., Case 4:20-cv-00311 (E.D. Tx. 2020) as such claims currently exist, or as they

may be amended; and (v) any and all claims, suits, or actions brought pursuant to the Federal Tort

Claims Act by or on behalf of any Defendant. Nothing herein shall be interpreted as limiting or

affecting Defendants’ Carved Out Claims in any way.
       13.     Claim Bar – All statutory or common law claims, including claims for indemnity or

contribution, by any Person against any of the Releasees, arising from the Settlement, shall be

permanently barred, extinguished, discharged and satisfied; provided, however, that this Judgment

shall not bar any contribution claim by a Defendant against any Releasee whose liability for the

Released Claims has been extinguished by the Settlement. Any final verdict or judgment that might

be obtained by or on behalf of the Settlement Class or a Settlement Class Member against any Person

based upon or arising out of any Released Claim shall be reduced, prior to entry of judgment, by the

greater of (i) the amount that corresponds to the percentage of responsibility for the damages caused




                                                   6
     Case 4:20-cv-00150-O Document 162 Filed 05/13/21                 Page 7 of 11 PageID 3489



to the Settlement Class or the Settlement Class Member assigned to any Releasee; or (ii) the amount

paid to the Settlement Class by or on behalf of each such Releasee.

       14.     Rule 11 Findings – The Court finds and concludes that the Parties and their respective

counsel have complied in all respects with the requirements of Rule 11 of the Federal Rules of Civil

Procedure in connection with the institution, prosecution, defense, and settlement of the Action.

       14.     No Admissions – Neither this Judgment, the confidential Memorandum of

Understanding (“MOU”) or other settlement papers between the Parties, the Stipulation (whether or

not consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any

other plan of allocation that may be approved by the Court), the negotiations leading to the execution

of the MOU and the Stipulation, nor any proceedings taken pursuant to or in connection with the

MOU, the Stipulation and/or approval of the Settlement (including any arguments proffered in

connection therewith):

               (a)    shall be offered against any of the Defendants’ Released Persons as evidence

       of, or construed as, or deemed to be evidence of any presumption, concession, or admission by

       any of the Defendants’ Released Persons with respect to the truth of any fact alleged by Lead

       Plaintiff or the validity of any claim that was or could have been asserted or the deficiency of

       any defense that has been or could have been asserted in this Action or in any other litigation,

       or of any liability, negligence, fault, or other wrongdoing of any kind of any of the Defendants’
       Released Persons or in any way referred to for any other reason as against any of the

       Defendants’ Released Persons, in any civil, criminal or administrative action or proceeding,

       other than such proceedings as may be necessary to effectuate the provisions of the Stipulation;

               (b)    shall be offered against any of the Plaintiffs’ Released Persons, as evidence of,

       or construed as, or deemed to be evidence of any presumption, concession or admission by any

       of the Plaintiffs’ Released Persons that any of their claims are without merit, that any of the

       Defendants’ Released Persons had meritorious defenses, or that damages recoverable under

       the Complaint would not have exceeded the Settlement Amount or with respect to any liability,
       negligence, fault or wrongdoing of any kind, or in any way referred to for any other reason as



                                                  7
     Case 4:20-cv-00150-O Document 162 Filed 05/13/21                  Page 8 of 11 PageID 3490



       against any of the Plaintiffs’ Released Persons, in any civil, criminal or administrative action

       or proceeding, other than such proceedings as may be necessary to effectuate the provisions of

       the Stipulation; or

               (c)     shall be construed against any of the Releasees as an admission, concession, or

       presumption that the consideration to be given under the Settlement represents the amount

       which could be or would have been recovered after trial; provided, however, that the Parties

       and the Releasees and their respective counsel may refer to this Judgment and the Stipulation

       to effectuate the protections from liability granted hereunder and thereunder or otherwise to

       enforce the terms of the Settlement.

       15.     Retention of Jurisdiction – Without affecting the finality of this Judgment in any way,

this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of the

administration, interpretation, implementation, and enforcement of the Settlement, including the

interpretation and enforcement of all injunctions set forth herein; (b) the disposition of the Settlement

Fund; (c) any motion for an award of attorneys’ fees and/or Litigation Expenses by Lead Counsel in

the Action that will be paid from the Settlement Fund; (d) any motion to approve the Plan of

Allocation; (e) any motion to approve the class distribution order; and (f) the Class Members for all

matters relating to the Action.

       16.     Modification of the Agreement of Settlement – Without further approval from the
Court, Lead Plaintiffs and Defendants are hereby authorized to agree to and adopt such amendments

or modifications of the Stipulation or any exhibits attached thereto to effectuate the Settlement that:

(a) are not materially inconsistent with this Judgment; and (b) do not materially limit the rights of

Class Members in connection with the Settlement. Without further order of the Court, Lead Plaintiffs

and Defendants may agree to reasonable extensions of time to carry out any provisions of the

Settlement.

       17.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall be
vacated, rendered null and void and be of no further force and effect, except as otherwise provided by



                                                   8
     Case 4:20-cv-00150-O Document 162 Filed 05/13/21                    Page 9 of 11 PageID 3491



the Stipulation, and this Judgment shall be without prejudice to the rights of Lead Plaintiffs, the other

Class Members, and Defendants, and the Parties shall revert to their respective positions in the Action

as of as of the date immediately prior to the execution of the Stipulation, as provided in the Stipulation.

       18.     Entry of Final Judgment – There is no just reason to delay the entry of this Judgment

as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly directed to

immediately enter this final judgment in this Action.

       19.     Plaintiffs’ Counsel are hereby awarded $[705,000], or [30%] of the Settlement Amount

in fees, which the Court finds to be fair and reasonable, and $[6,339] in reimbursement of out-of-

pocket expenses. The Lead Plaintiff is hereby awarded $[4,800], which the Court finds to be fair and

reasonable. All amounts awarded by the Court in this paragraph are to be paid from (and out of) the

Settlement Fund. Plaintiffs’ Counsel may withdraw the expense and lead plaintiff awards immediately

from the Settlement Fund, and may withdraw [30%] of each of the five Settlement Amount

installments when paid into the Settlement Fund pursuant to the payment terms set forth in the

Stipulation of Settlement. Defendants and the Released Parties shall have no responsibility for, and

no liability whatsoever with respect to, any payments to Class Counsel, Lead Plaintiff, the Settlement

Class and/or any other Person who receives payment from the Settlement Fund.

       SO ORDERED on this 13th day of May, 2021.



                                                            _____________________________________
                                                            Reed O’Connor
                                                            UNITED STATES DISTRICT JUDGE




                                                    9
 Case 4:20-cv-00150-O Document 162 Filed 05/13/21   Page 10 of 11 PageID 3492



                                   EXHIBIT 1
ACCOUNT                NAME                               NAME 2
  4281       TRUST MANAGEMENT INC CUST           FBO MICHAEL PHILLIPS IRA
                                               CUST FBO MICHAEL J DRURY R/O
10005396   NATIONAL FINANCIAL SERVICES LLC                 IRA
20021228   NATIONAL FINANCIAL SERVICES LLC         FBO MICHAEL J DRURY
  5396             MICHAEL J DRURY
  7362              PERSHING LLC                  FBO CHERYL A CANNON IRA
20023873       WILLIAM M NYQUIST TTEE           WILLIAM M NYQUIST LIVING TR
  1431          EVELYNE N MINDES TTEE              EVELYNE N MINDES TRUST
  7607     TD AMERITRADE CLEARING INC CUST      FBO MARTIN J OLOUGHLIN IRA
                                               FBO JEFFREY S NEMHAUSER ROTH
  7922             PERSHING LLC CUST                         IRA
  6046               PERSHING LLC                   FBO LINDA CHENEY IRA
10004292   NATIONAL FINANCIAL SERVICES LLC      CUST FBO DENISE L EISELE IRA
  4292     NATIONAL FINANCIAL SERVICES LLC      FBO DENISE L EISELE ROTH IRA
10004291   NATIONAL FINANCIAL SERVICES LLC          FBO KENT W EISELE IRA
  4291     NATIONAL FINANCIAL SERVICES LLC       FBO KENT W EISELE ROTH IRA
  2195              MAINSTAR TRUST             FBO STEPHEN J SCHAAF ROTH IRA
  8157             IRA RESOURCES INC              FBO DONALD D WRAGG IRA
  6653                 TMICO CUST                FBO STEWART H NEWMAN IRA
  6293           STEWART H NEWMAN &                 LISA A NEWMAN JTWROS
    9           ROGER A SHAMMAS TTEE            ROGER A SHAMMAS REV TRUST
  4314             PERSHING LLC CUST            FBO CARA M HARMS ROTH IRA
            EQUITY TRUST CO DBA STERLING
    2                    TRUST                   FBO JOSEPH A BLOEDEL IRA
  4640     NATIONAL FINANCIAL SERVICES LLC      FBO ALVIN WAYNE PETTIS IRA
10004640   NATIONAL FINANCIAL SERVICES LLC      FBO ALVIN WAYNE PETTIS IRA
  7645       EQUITY TRUST COMPANY CUST         FBO BURT N WEINSTEIN ROTH IRA
            EQUITY TRUST CO DBA STERLING
  4030                   TRUST                   FBO BRIAN T O'CONNOR IRA
            EQUITY TRUST CO DBA STERLING
  4036                   TRUST                     FBO GAIL M OCONNOR IRA
  5845             PERSHING LLC CUST             FBO GERALD L HUTCHINS IRA
  6469           JOANN D GALLAGHER &            ANDREW J GALLAGHER JTWROS
10006986             PERSHING LLC               FBO ANDREW J GALLAGHER IRA
                                               FBO ANDREW J GALLAGHER ROTH
  6986              PERSHING LLC                             IRA
  9043              PERSHING LLC                 FBO JOANN D GALLAGHER IRA
  3807     NATIONAL FINANCIAL SERVICES LLC      FBO JOE DANIEL NELSON JR IRA
  3985     NATIONAL FINANCIAL SERVICES LLC         FBO SANDRA NELSON IRA
  6207     TD AMERITRADE CLEARING INC CUST          FBO MARCIA A KING IRA
20022413         STEVE D KALIN TTEE                KALIN FAMILY 2000 TRUST




                                    10
 Case 4:20-cv-00150-O Document 162 Filed 05/13/21   Page 11 of 11 PageID 3493


                                              FBO DONALD G SHATINSKY ROTH
  6565           PERSHING LLC CUST                        IRA
            EQUITY TRUST CO DBA STERLING
  7342                  TRUST                FBO SUZANNE S BALOGH ROTH IRA
  4412       EQUITY TRUST COMPANY CUST         FBO W BENJAMIN PRESCOTT IRA
  3663     NATIONAL FINANCIAL SERVICES LLC      FBO MICHAEL C SHEEHAN IRA
20024034          JENNIFER S MARTIN                SUBJECT TO TOD RULES
  3698       EQUITY TRUST COMPANY CUST         FBO MICHAEL J WINN ROTH IRA
  3338           PERSHING LLC CUST              FBO HERBERT C YUE ROTH IRA
                                             FBO MERLIN DALE RAISBECK ROTH
  1710           PERSHING LLC CUST                          IRA
                                              FBO LINDA F PATRICK ROTH BENE
  3879       EQUITY TRUST COMPANY CUST                      IRA
10003879     EQUITY TRUST COMPANY CUST         FBO LINDA F PATRICK ROTH IRA
            EQUITY TRUST CO DBA STERLING
  3708                   TRUST                      FBO KAREN J WINN IRA
            EQUITY TRUST CO DBA STERLING
  5785                   TRUST                 FBO DENNIS J LUKOVITCH IRA
            EQUITY TRUST CO DBA STERLING
  3762                   TRUST                  FBO MARY ANN VANASSE IRA
  4960               PERSHING LLC                  FBO ROY A LUBER IRA
  7005           PERSHING LLC CUST             FBO JESSICA GILLING ROTH IRA
  7933        MICHELE BREYTON POWELL
  7100           PERSHING LLC CUST               FBO MARK E KINNEY IRA
  8839               PERSHING LLC                FBO CLYDE B CREBS IRA
  4080            Equity Trust Company               FBO John Lartaud
  9318          Millennium Trust Company          FBO Kathleen Murray IRA
20026437        Millennium Trust Company        FBO Bobbie J Baldwin Roth IRA
20025034               Tara Thorsen
  5312          Millennium Trust Company        FBO Kendrick Bagwill Roth IRA




                                     11
